Riely, J.,
delivered the opinion of the court.
This case is before us upon a writ of error to a judgment of the Circuit Court of Frederick county rendered against the city of Winchester, for the amount of a reward offered by its Common Council for the apprehension and conviction of incendiaries.
The main and important question for our determination is, Did the Council have the power under the law to offer the reward, and bind the city for its payment?
A municipal corporation, as well as other corporations, is, in. this country at least, the creature of the legislative power of the State, and its charter is its constitution and fundamental law. Upon the provisions of its charter and *714such other statutes of the State as are applicable to cities and towns depend the powers that are conferred upon the corporation, and that may be exercised by its Council, which is its legislative body.
It possesses no powers except those conferred upon it, expressly or by fair implication, by the law which created it and other statutes applicable to it, and such other powers as are essential to the attainment and maintenance of its declared objects and purposes. It can do no act, nor make any contract, nor incur any liability, that is not thus authorized. These principles lie at the foundation of the law of municipal corporations, and are the guides in the construction and adjudication of their powers.
“ It is a general and undisputed proposition of law,” says a distinguished jurist and eminent commentator in his excellent treatise on this subject, “that a municipal corporation possesses and can exercise the following powers, and no others: First, those granted in express words; Second, those necessarily or fairly implied in or incident to the powers expressly granted; Third, those essential to the declared objects and purposes of the corporation, not simply convenient, but indispensable. Any fair, reasonable doubt concerning the existence of power is resolved by the courts against the corporation, and the power is denied.” 1 Dillon on Mun. Corp. (3rd ed.), sec. 89.
The city of Winchester is a municipal corporation, chartered by the Legislature of the State. An inspection of its charter discloses that no express power was given to the corporation to offer a reward for the detection, apprehension, or conviction of offenders against the criminal laws of the State. Nor does any statute of the State confer upon municipal corporations such authority.
But it is claimed that the exercise of such power is authorized by section 9 of the charter of the city, which, after conferring upon the Council a number of particular powers, au*715thorizes it “ to do all such things as it may deem proper for the prosperity, quiet, and good order of the city.” This language, though very broad, is yet not without its proper limitation. It is to he construed with reference to the object contemplated by the State in the grant of the charter, and the extent of the power it confers is to be measured and limited by the purposes for which the corporation was created.
A municipal corporation is a local and subordinate government, created by the sovereign authority of the State, primarily to regulate and administer the local and internal affairs of the city or town incorporated, in contradistinction to those matters which are common to and concern the people at large of the State. And it is only in regard to the local and internal affairs of the city or town that its Council, unless expressly authorized, has the right to legislate. To this end, specific powers are usually given in express words, and when a general and indefinite power, as the one under consideration, is superadded, it is to be confined in its exercise to the ordinary objects and purposes of municipal corporations, and not to be construed to comprehend a matter which is common to the State and affects its people at large. The line of distinction may not always be perfectly clear. Cases doubtless do sometimes arise, when it is not readily perceived whether the power exercised by the Council of a city or town is implied in the powers expressly given or is necessary to the accomplishment of the objects and purposes of the corporation, or whether it is wholly a State power, and only to be exercised by its Legislature; hut, as respects the particular case before us, there is no such difficulty. Here, the line of distinction is clearly and broadly marked.
Crime is an offence against the State, and not against the city, town, or county in which it may be committed, as distinguished from the rest of the State. The offence is against the sovereign authority, and not against the individual or particular community. All the people of the State are con*716cerned in the punishment and suppression of crime. And the State, whose prerogative it is to punish crime, has made adequate provision for the vindication of the public justice. When a crime has been committed, it is her law, and not that of the corporation, that is broken. She has prescribed penalties for the various species of crime, and enacted laws for the arrest, trial, and punishment of criminals. They are arrested by her officers, and tried by her judiciary under her laws.
The State constantly makes use of officers of the corporation in the discharge of its governmental functions, and requires them to perform, within the corporate limits, duties not strictly or properly local or municipal in their nature. In the performance of such duties, they exercise State powers, and are in that respect State officers. As was said by Judge Staples in Burch v. Hardwicke, 30 Gratt. 24, 34: “ When the mob rages- in the streets, when the incendiary and assassin are at work, they do not offend against the city, but against the State. When they are detected and arrested, it is by the chief of police and his subordinates, under the authority of the State laws, and as an officer of the State; and when they are tried and convicted, it is by officers representing the State and her sovereign power.”
Municipal corporations are chartered, as we have seen, to regulate and administer the local and internal concerns of the people of the particular locality, which is incorporated. They are not created to execute the criminal laws of the State. That is a matter for which the State has made ample provision by general statutes, and with which the corporation as such has nothing to do, unless expressly authorized by its charter or by statute.
Hence the offer of a reward for the apprehension and conviction of an offender against the criminal law of the State is the exercise of a State power, and is foreign to the objects and purposes of a municipal corporation. It is not an or*717dinary corporate power, nor incident to it. Such power was not expressly conferred upon the Common Council of the city of Winchester; nor is it comprehended by the “ general welfare ” clause of its charter, heretofore quoted.
When a crime has been committed, and there is reason to fear that the person charged therewith cannot be arrested in the common course of proceeding, or when an offence has been committed, but the person guilty thereof is unknown, the Legislature has conferred upon the Executive of the State the authority to offer a reward for apprehending and securing, or for the detection and conviction of, such person, as the case may be. Code of Va., see. 4197. This is as far as the Legislature has deemed it wise or expedient to confer such authority. It might sometimes be convenient and expedient for municipalities and the authorities of a county to possess such power, but it is a power that would be liable to great abuse. However, with its convenience or expediency we have nothing to do. That is a matter solely for the consideration of the Legislature. Our duty is confined to the interpretation of the charter of the city and the statutes which confer any powers upon it, and their adjudication. If the power has not been expressly granted, or is not necessarily implied, it does not exist. If it be even doubtful, the doubt must be resolved against the existence of the power.
The Legislature has not expressly given such authority to the city of Winchester. It is not necessarily or fairly implied in any express power granted to it. And its possession is not indispensable to the performance of its corporate duties; or the accomplishment of the purposes of its incorporation. Consequently, the offer of the reward by its Common Council for the apprehension and conviction of incendiaries was beyond its power. It was an act ultra vires, and void. •
The decisions upon this question have not been uniform. It has been held by some courts (Crawshaw v. Roxbury, 7 Gray 374, and York v. Forscht, 23 Pa. St. 391) that municipal *718corporations possess the authority to offer rewards for the apprehension and conviction of offenders against the criminal law, but the existence of the power has been oftener, and we think correctly, denied by courts of equal dignity and respectability. Crofut v. City of Danbury, 65 Conn. 294; Hanger v. City of Des Moines, 52 Iowa 193; Abel v. Pembroke, 61 N. H. 359; Gale v. So. Berwick, 51 Me. 174; Butler v. City of Milwaukee, 15 Wis. 493; Patton v. Stephens, 14 Bush. 324; Murphy v. City of Jacksonville, 18 Fla. 318; and Baker v. City of Washington, 7 D. C. 134.
The reward claimed by the defendant in error, being a contract in excess of the powers of the Council of the city of Winchester, constituted no ground of action against the city, and it was not liable for its payment. “ The general principle of law is settled beyond controversy,” says Judge Dillon, “that the agents, officers, or even city council of a municipal corporation, cannot bind the corporation by any contract which is beyond the scope of its powers * * * * And, again: “ It is a general and fundamental principle of law that" all persons contracting with a municipal corporation must at their peril inquire into the power of the corporation or of its officers to make the contract; and a contract beyond the scope of the corporate power is void, although it be under the seal of the corporation.” 1 Dillon on Mun. Oorp. (3rd ed.), secs. 457 and 447. See also Bunch’s Ex’or v. Fluvanna Co., 86 Va. 457.
The demurrer to the declaration should have been sustained, and the suit dismissed.
This being our conclusion, any consideration of the other iDteresting questions raised and discussed by counsel is rendered unnecessary.
For the reasons given in this opinion, the judgment of the Circuit Court must be reversed.

Reversed.